Title: Editorial Note
From: 
To: 


       The two documents which follow are virtually all that have survived pertinent to Adams’ early law studies, except for accounts in his diary. Document I, a fragment entitled “Ld Cokes Sayings,” cannot be dated with certainty, but the content suggests that it is some kind of epitome made by Adams during his early reading of Coke on Littleton.
       Document II is Adams’ Commonplace Book, a compendium of hypothetical cases and bits of legal wisdom arranged on a topical plan. In October 1758 Adams recorded in his diary that Peter Chardon, a rising young lawyer, “transcribes Points of Law into a Common-Place Book on Locks Modell.” The “Modell” was a plan devised by John Locke for arranging quotations under topical headings. Some time thereafter Adams began to keep the small notebook printed here. It has been tentatively dated 1759, partly on the basis of the Chardon remarks, and partly by the fact that it contains references to Adams’ neighbors in Braintree at this time, and to his father, who died in 1761. Moreover, the handwriting is the same as that of Adams’ diary entries of 1759.
       Adams did not collect quotations in his Commonplace Book, but what appear to be abstracts of pertinent passages drawn either from his reading in legal works such as Doctor and Student, Instructor Clericalis, and the reports, or from the notebooks of others at the bar. These abstracts Adams occasionally enlivened with hypothetical cases in which he substituted the names of family, neighbors, and acquaintances for the Does and Roes of the law. The passages are arranged alphabetically under key words; thus, an abstract involving more than one point of law may appear in several places in the book, perhaps in slightly different form each time.
       The topics covered are a revealing portrayal of the interests of a young lawyer fresh from the traditional struggle with Coke and other repositories of the law of real property and common-law pleading. Of the abstracts only a smattering deal with property and allied problems. There are numerous passages dealing with the sufficiency of pleadings, but the bulk of these, and indeed of the whole book, involve matters of contract—sufficiency of consideration and the nature of the actions of debt, covenant, and assumpsit. Adams also devoted much space to the Roman-law concepts of bailment and pledge, which in refined form were an important element of England’s developing commercial law. Whether Adams’ interest in these matters was purely practical, or marked the beginning of his later serious study of the civil law, their presence in his Commonplace Book suggests an awareness that the life of the law is less reason or experience than trade. That commercial matters were his principal field of study is confirmed by the complete absence of anything relative to torts outside of this area, or to criminal law.
      